                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MO-KAN SHEET METAL
WORKERS WELFARE FUND and
BOARD OF TRUSTEES OF THE                                   4:19-CV-3113
MO-KAN SHEET METAL
WORKERS WELFARE FUND,

                    Plaintiffs,                  MEMORANDUM AND ORDER

vs.

MEGAN MECH, et al.,

                    Defendants.


      This matter is before the Court on the defendants' Fed. R. Civ. P. 12(e)
Motion for a More Definite Statement (filing 10), in which the defendants ask
the Court to order the plaintiffs to clarify their claims and against whom those
claims are directed. The plaintiffs insist, however, that the defendants'
"confusion on this issue is self-inflicted," and that "[i]t is not entirely clear what
Defendants seek to accomplish by filing their motion," which they contend is
"frivolous" and "has caused unnecessary delay." Filing 14 at 2, 4.
      The plaintiffs' tone is both unseemly and unwarranted, because it is
evident to the Court why the defendants filed this unusual motion in this
unusual case. The underlying dispute is ordinary—the Mech family settled a
wrongful death claim, and the plaintiffs are asserting a right to be reimbursed
from the settlement fund for medical expenses the plaintiffs allege they paid
for. That sort of dispute is not unusual. Nor is it unusual for parties to dispute
some or all of a settlement fund, and resort to litigation to resolve that dispute.
      What is unusual is what the plaintiffs have done here: they have sued
not only the Mech family, but the Mech family's lawyer. That was at least
defensible when the plaintiffs were seeking temporary injunctive relief against
her in a personal capacity. See filing 2; filing 4. But with provisional remedies
out of the way, see filing 9, it's less clear why counsel is a defendant. And that
is plainly why the defendants filed a Rule 12(e) motion—to clarify counsel's
status "to mount an effective defense and to have appropriate representation."
Filing 10 at 1. It's entirely understandable why counsel would be unsure of
how to proceed (particularly given ethical considerations) in the unusual
position of being, for the moment, both defendant and defendants' counsel.
      More specifically, the plaintiffs' operative complaint repeatedly relies on
the allegation that counsel would "only hold the settlement funds in trust until
December 10, 2019." Filing 1 at 8-9. However true that allegation might have
been, it is now out of date. See filing 9. Moreover, the complaint's elision of
"Defendants" leaves them to collectively defend against a claim for declaratory
relief regarding the rights of the litigants under a pension plan to which
defendants' counsel was clearly not a party, see filing 1 at 10-12, and a claim
for "constructive trust and equitable lien" for funds that have legally been paid
to the Mechs but are in counsel's trust account, see filing 1 at 13-14. The
plaintiffs have not identified any particular wrongful act of defendants'
counsel, except for her representation of her clients in their position that the
plaintiffs are not entitled to reimbursement.
      The Court recognizes that motions for a more definite statement are
disfavored. See Allstate Indem. Co. v. Dixon, 304 F.R.D. 580, 582 (W.D. Mo.
2015); Ransom v. VFS, Inc., 918 F. Supp. 2d 888, 901 (D. Minn. 2013). They
are designed to strike at unintelligibility, rather than lack of detail. See id. But
they are appropriate where a party cannot determine the issues she must meet
or where there is a major ambiguity or omission in the complaint such that the
complaint is unanswerable. Dixon, 304 F.R.D. at 582. And here, the issue is at



                                       -2-
least as much who should be answering as much as what they should answer.
The uncertain basis on which defendants' counsel remains a party carries with
it the possibility that counsel could effectively be disqualified. That's not a
result the Court is inclined to entertain without asking the plaintiffs to be more
clear about why they believe it necessary.
         Under these circumstances, the Court agrees that the defendants are at
least entitled to a statement of the plaintiffs' claims that reflects the situation
as it stands now, having meaningfully changed. In particular, the defendants
are entitled to know specifically which claims for relief are asserted against
which defendants, and the facts which support those defendants being made
subject to those claims—and even more in particular, whether and why the
defendants' counsel is appropriately a party to this action by virtue of holding
disputed settlement funds in her trust account.1


         IT IS ORDERED:


         1.      The defendants' Fed. R. Civ. P. 12(e) Motion for a More
                 Definite Statement (filing 10) is granted.


         2.      On or before February 10, 2020, the plaintiffs shall file an
                 amended complaint clarifying the matters set forth above.




1   The Court notes that, if custody of the funds is truly that much of an issue, Fed. R. Civ. P.
67 permits a party to deposit all or part of the disputed funds with the Court. The parties are
strongly encouraged to consider whether that procedure, or some other agreeable means, can
be found to make this case into the otherwise mine-run lawsuit it ought to be.


                                               -3-
3.   The Clerk of the Court shall set an amended complaint
     deadline for February 10, 2020.


Dated this 27th day of January, 2020.


                                    BY THE COURT:


                                    John M. Gerrard
                                    Chief United States District Judge




                              -4-
